

115 HR 3120 IH: To amend title XVIII of the Social Security Act to reduce the volume of future electronic health record-related significant hardship requests.
U.S. House of Representatives
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3120IN THE HOUSE OF REPRESENTATIVESJune 29, 2017Mr. Burgess (for himself, Mrs. Dingell, Mr. Tiberi, and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to reduce the volume of future electronic health record-related significant hardship requests. 
1.Reducing the volume of future EHR-related significant hardship requestsSection 1848(o)(2)(A) of the Social Security Act (42 U.S.C. 1395w–4(o)(2)(A)) and section 1886(n)(3)(A) of such Act (42 U.S.C. 1395ww(n)(3)(A)) are each amended in the last sentence by striking by requiring and all that follows through this paragraph. 